STATE OF MICHIGAN

                           COURT OF APPEALS



MARY FREE BED REHABILITATION                                UNPUBLISHED
HOSPITAL, BRONSON HEALTH CARE                               December 22, 2015
GROUP INC, and YU JU CHEN,

             Plaintiffs-Appellees,

v                                                           No. 321328
                                                            Kent Circuit Court
FARMERS INSURANCE GROUP OF                                  LC No. 13-002433-NF
COMPANIES, a/k/a FARMERS GROUP, INC.,
and MID-CENTURY INSURANCE COMPANY,

             Defendants,

and


ILLINOIS FARMERS INSURANCE COMPANY

             Defendant-Appellant.


Before: MARKEY, P.J., and MURPHY and STEPHENS, JJ.

MARKEY, J. (concurring).

      I concur in result only.

                                                     /s/ Jane E. Markey




                                          -1-